Citation Nr: 9916245	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-04 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
as secondary to service-connected connected pansinusitis with 
septoplasty for septal deviation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel






INTRODUCTION

The veteran had active service from December 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in July 1997.  A statement of the case was mailed to 
the veteran in February 1998.  The veteran's substantive 
appeal was received in April 1998.  


REMAND

The veteran is currently service connected for pansinusitis 
with septoplasty for septal deviation.  The veteran contends 
that he has bilateral hearing loss which is secondary to his 
service-connected pansinusitis with septoplasty for septal 
deviation.  The Board notes that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran was afforded a VA audiological/ear disease 
examination in August 1996.  At that time, the veteran 
reported that he felt his hearing loss began in 1972 
secondary to taking a variety of antibiotics for a sinus 
infection and secondary to surgery on the sinus.  According 
to the examiner, there were two possible ways that the 
veteran's hearing loss could be a result of his sinusitis.  
First, the veteran asserted that he was given antibiotics 
during and around his operation in 1972.  The examiner opined 
that this could be the cause of the veteran's hearing loss if 
those  antibiotics were ototoxic.  Second, the examiner noted 
that if the veteran's sinusitis was caused by an allergic 
rhinitis-type condition, this could be responsible for a 
chronic serous otitis which could be responsible for the 
veteran's hearing loss.  The examiner, however, opined that 
the latter theory is less likely since the veteran's hearing 
apparently was an acute development of his problem in 1972.  
Finally, the examiner stated that he did not think it is 
possible that the veteran's acute and chronic sinusitis 
itself is the cause of the veteran's hearing loss.

In May 1997, the veteran's private treating physician, Brian 
J. Izzo, M.D., sent a letter to the VA Medical Center in 
Albany, New York in which he stated that prior to the 
veteran's becoming his patient, he was a patient at the VA 
Hospital where he underwent treatment in December 1985 for 
pansinusitis and that he had had a hearing loss since.  Dr. 
Izzo continued, "In my opinion, since the timing of this 
[hearing loss] seems to coincide with the timing of the 
severe pan sinusitis that this would be a very reasonable 
cause and effect and I suspect that, indeed, his hearing loss 
is, in fact, related to that sinus infection."

As stated, service connection may be granted for a disease or 
injury which resulted from a service-connected disability or 
was aggravated thereby.  In this case the medical evidence is 
somewhat conflicting.  Specifically, the VA examiner did not 
think it was possible that the veteran's hearing loss 
resulted from his service-connected chronic sinusitis 
including treatment and surgery in 1972, whereas the 
veteran's private treating physician, Dr. Izzo, "suspects 
that the veteran's hearing loss is related to that sinus 
infection" because it followed VA treatment in December 
1985.  The claims file does not contain any records of VA 
treatment in December 1985 nor does it have records of 
surgery in 1972.  Therefore, the Board finds that the veteran 
should be asked to supply the name of the medical facility 
where he received treatment in 1972 and then the RO should 
request records from that source.  In addition, the RO should 
obtain all the veteran's VA treatment records since service 
including any treatment in December 1985.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With regard to another matter, the Board notes that in an 
October 1995 rating decision, an increased rating of 10 
percent for pansinusitis with septoplasty for septal 
deviation was granted.  In June 1996, a notice of 
disagreement was received.  As such, the RO is now required 
to send the veteran a statement of the case as to the issue 
of an increased rating for chronic sinusitis with post-nasal 
drip in accordance with 38 U.S.C.A. § 7105 (West 1991) and 38 
C.F.R. §§ 19.29, 19.30 (1998).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be asked the name 
of the medical facility where he received 
treatment in 1972 and if such information 
in received the RO should seek the 
veteran's records for that medical 
facility.

2.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, since 
service, especially any from December 
1985, including those from the VA Medical 
Center, Albany, New York.  When they are 
obtained they should be associated with 
the claims file.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral hearing 
loss as secondary to service-connected 
pansinusitis with septoplasty for septal 
deviation.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations. 

4.  The RO should send the veteran a 
statement of the case as to the issue of 
an increased rating for service 
connection for pansinusitis with 
septoplasty for septal deviation in 
accordance with 38 U.S.C.A. § 7105(West 
1991) and 38 C.F.R. §§ 19.29, 19.30 
(1998).  If the veteran perfects his 
appeal by submitting a timely substantive 
appeal, then the RO should return the 
claim to the Board.

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.


	

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




